Citation Nr: 1713229	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-27 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for disability manifested by enlarged tonsils.

3.  Entitlement to service connection for a head disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for hypertension.

6.  Entitlement to an initial rating in excess of 10 percent from September 19, 2009 to October 4, 2010 and from September 21, 2011 to June 13, 2012 for osteoarthritis of the thoracolumbar spine, and to an initial rating in excess of 20 percent from June 14, 2012.

7.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine.

8.  Entitlement to an initial compensable rating from January 3, 2012 to April 20, 2012, and an initial rating in excess of 10 percent thereafter for right knee osteoarthritis.

9.  Entitlement to an initial compensable rating from January 3, 2012 to April 20, 2012, and an initial rating in excess of 10 percent thereafter for left knee osteoarthritis.

10.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip.

11.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left hip.

12.  Entitlement to an initial compensable rating for bilateral hearing loss.

13.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on periods of active duty for training from May 1986 to July 1986 and from August 1989 to February 1990, and served on active duty from August 2006 to September 2009 and from October 2010 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of propriety of a reduction of the disability rating for hypertensive hypertrophic cardiomyopathy from 30 percent to 10 percent, effective March 1, 2013, was also on appeal.  However, in an April 2016 rating decision, the 30 percent rating was restored, effective March 1, 2013, and therefore, the issue of the propriety of the reduction of the disability rating for hypertensive hypertrophic cardiomyopathy from 30 percent to 10 percent is no longer before the Board.  Although the Veteran subsequently submitted a notice of disagreement in May 2016 for a higher rating for the heart condition, the Veteran requested for the decision review officer (DRO) process.  Considering the Veteran's DRO process request has been acknowledged in a November 2016 letter, the matter is currently not before the Board for review.  

The issues of entitlement to service connection for obstructive sleep apnea and chronic fatigue syndrome, and entitlement to a higher rating for hypertension are addressed in the decision below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's obstructive sleep apnea is related to active service.

2.  The Veteran does not have chronic fatigue syndrome.  

3.  The Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision herein with respect to the issue of entitlement to service connection for OSA, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA for this issue are moot.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2016).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that a February 2013 notice letter complies with the requirements of 38 U.S.C.A. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his service-connection claim of chronic fatigue syndrome.  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) for the service connection claim of chronic fatigue syndrome were met.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records and post-service treatment records have been obtained.  The Veteran was not provided with a VA examination related to his claimed chronic fatigue syndrome.  Generally VA provides such an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, service treatment records and post-service treatment records are silent as to any complaints or treatment of chronic fatigue syndrome.  The evidence does not establish an event, injury or disease in service associated with the claimed chronic fatigue syndrome.  Under these circumstances, a VA examination to determine the nature and etiology of the claimed disorder is not necessary.  

Regarding the issue of entitlement to an initial increased rating for hypertension, service connection for hypertension has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded a VA examination for hypertension.  The VA examination report is adequate for the purposes of adjudication, as it includes all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sleep Apnea Factual Background

The Veteran asserts that symptoms of his sleep apnea began in 2006 while in service and he was subsequently diagnosed with OSA after undergoing a polysomnography in January 2011.  

In a September 2010 VA treatment record, the Veteran reported experiencing excessive daytime sleepiness, loud, powerful snoring, or struggling to breath, and apnea in sleep.  

A January 2011 VA treatment record noted the Veteran's results of an overnight polysomnography that showed a diagnosis of obstructive sleep apnea. 

In October 2012, the Veteran's wife submitted a statement in support of the Veteran's claim for OSA.  She reported that while the Veteran was serving in the military, he snored at night and anytime he was asleep.  

In a March 2013 VA treatment record, the Veteran reported that his difficulty with sleep began about four years ago while he was still on active duty at Fort Bragg and worked 12 hour overnight shifts from 7pm to 7am.  

In August 2016, an individual, M.A., who claimed he served with the Veteran in the Army in 2008, submitted a statement in support of the Veteran's claim for OSA.  M.A. stated that he noticed during their time in service that the Veteran had a lot of sleeping problems and that he had a very hard time staying awake during the day.  M.A. stated the Veteran would fall asleep seven to eight times a day when he sat down at his desk and was not doing anything.  M.A. reported the Veteran snored really loud and it bothered people around him.  M.A. also mentioned that sometimes at night, the Veteran would get up and walk around because he could not sleep.

Subsequently in August 2016, the Veteran's wife submitted another statement in support of the Veteran's claim for OSA.  She reported that she and the Veteran met in 1994 and married in 1995.  She stated that she never noticed the Veteran's having any sleeping problems until around 2006.  She reported that around that time, he started to show problems sleeping at night.  She stated that he would wake up many nights stating it was difficult to breath and he snored very loud every night.  She stated she woke him up at night to tell him that he was snoring and that he would also stop breathing at night which scared her.  She also stated that it was difficult for him to use the sleep apnea machine because of his acid reflux disease and that the Veteran naps throughout the day for several hours.

In a September 2016 statement, another individual, S.L., who worked with the Veteran during reserve and active service and was at one time his commanding officer, noted the Veteran had been reprimanded for falling asleep on duty and that during counseling, the Veteran indicated that he was receiving frequent complaints from his wife for keeping her up at night.  S.L. indicated that the Veteran's heavy snoring became an issue both at work and home.  S.L. and the Veteran's primary care manager recommended the Veteran get a referral to receive a sleep study with chronic sleep apnea.  S.L. also recalled a moment during the unit physical training in which the Veteran developed shortness of breath which saddened him because he remembered when the Veteran was in top shape.    

In an October 2016 sleep apnea disability benefits questionnaire (DBQ), the examiner noted the Veteran experienced headaches, irritability, difficulty concentrating, and difficulty staying asleep that were associated with his OSA.  The examiner noted the Veteran's symptoms began in 2006 while in service and that this was documented by the statements from the Veteran's wife and commanding officer at the time.  The examiner found that the Veteran's OSA was complicated and aggravated by his GERD and hypertensive hypertrophic cardiomyopathy (HCM).  The examiner found the Veteran's sleep apnea impacted his ability to work.  Specifically, the examiner noted the Veteran's reports of unavoidable naps one to two times per day as well as irritability and difficulty concentrating due to sleepiness.  The examiner noted that this would lend to a need for extended, unscheduled breaks and created difficulty with staying on task and appropriately responding to others.  

In a detailed and thorough conclusion, the examiner found that based on his experience, interview with the Veteran, review of the medical records, and supporting literature, it is as likely as not the Veteran's GERD and HCM with atrial fibrillation aided in the development and permanently aggravated the Veteran's OSA.  The examiner referenced research that has shown that GERD is associated with sleep disturbances such as shorter sleep duration, difficulty falling asleep, arousals during sleep, poor sleep quality, and awakening early in the morning.  The examiner noted nighttime reflux during sleep is linked to nighttime heartburn and nighttime heartburn induces arousal during sleep which results in swallowing initiation which necessarily increases esophageal clearance but promotes interrupted sleep.  The examiner also noted that HCM is commonly characterized by shortness of breath or trouble breathing which leads to coughing and wheezing.  The examiner noted that research shows that OSA is highly prevalent in patients with HCM and that patients with HCM have a high presence of overnight oxygen desaturation.  Furthermore, the examiner noted that in patients with atrial fibrillation, 50 percent have OSA.  The examiner noted the Veteran's reports during examination that he frequently cannot use his CPAP due to fits of coughing and shortness of breath from reflux and that even on nights the Veteran is able to wear the mask, he often wakes from sleep due to choking and gasping for air from reflux.  The Veteran had reported both are recurring problems he faces at night and symptoms will often occur in tandem.  The examiner found that the Veteran had significant sleep deficits due to his GERD and HCM that prevent him from adequately adhering to his OSA treatment and that as a result, the Veteran is excessively sleepy most days and will nap off and on for up to an hour.  The examiner noted the Veteran often falls asleep without intent and finds he is irritable and disoriented due to sleepiness throughout the day.

Sleep Apnea Analysis

In the instant case, although VA medical treatment records do not show the Veteran's initial complaint of OSA-related symptoms was during service, he has indicated that his symptoms began during active service.  The Board finds no reason to question the Veteran's credibility.  Significantly, the Veteran's assertions of in-service sleep apnea have also been corroborated by his wife, commanding officer, and fellow veteran who served with him during active service.  Thus, in consideration of the supporting lay statements and the VA examiner's thorough opinion, which is not contradicted by any other medical evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, an award of service-connection for sleep apnea is warranted as the evidence reasonably establishes that the disease process began in service, or is etiologically related to active duty service, or proximately due to or chronically aggravated by service-connected GERD and HCM, and has persisted since the in-service diagnosis of OSA.



Chronic Fatigue Syndrome 

The Veteran is seeking service connection for chronic fatigue syndrome as well and asserts the condition is due to his service.  

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for chronic fatigue syndrome.

The Veteran's post-service treatment records likewise do not show any complaints, symptoms, treatment, or diagnosis for chronic fatigue syndrome.  The record does not show that chronic fatigue syndrome has ever been diagnosed.  The treatment records at one point did make reference to fatigue in association with evaluation of sleep apnea.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, not only is there no evidence of chronic fatigue syndrome in service, but the post-service evidence is entirely silent for any evidence of such disorder, except for the Veteran's own statements.  Although lay statements in some circumstances are sufficient to at least establish a current diagnosis, in this case the Board finds that chronic fatigue syndrome is not a disorder subject to lay opinion as to either diagnosis or causation, given that the Veteran has other confounding sources for his fatigue.  In particular, the Veteran has sleep apnea, which, as the Veteran and his spouse have explained, results in poor sleep patterns.  Distinguishing between fatigue due to sleep and an actual chronic fatigue disorder is not, in the Board's opinion, within the realm of lay expertise.  Consequently, the Board finds that the Veteran is not competent to diagnose or determine the etiology of chronic fatigue syndrome.

The Board notes that to the extent the Veteran experiences symptoms of fatigue from his now service-connected sleep apnea, those symptoms are properly addressed when rating the sleep apnea.

Accordingly, the criteria for service connection have not been, and the Veteran's claim for entitlement to service connection for chronic fatigue syndrome is denied.

Initial Compensable Evaluation Claim

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 for hypertension vascular disease (hypertension and isolated systolic hypertension), and is assigned a 10 percent rating.  This diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Board notes that only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated in the year prior to an increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).  It also includes evidence dated prior thereto with respect to an increased rating claim and evidence dated prior to a claim resulting in an initial rating if it sheds light on the disability during the period of review.  38 C.F.R. § 4.1 (2016).    



Hypertension Factual Background

As noted above, the Veteran has had four separate periods of active service.  The Veteran filed his application for service connection for hypertension in July 2010 which was within one year of separation from his third term of active service.  Thereafter, he returned to active service from October 4, 2010 to September 20, 2011; thus his effective dates have been assigned as the day following separation from active service from his third term to the first day of his fourth period of active service and again the day following separation from active service from his fourth term, September 19, 2009 to October 4, 2010 and from September 21, 2011.  38 C.F.R. § 3.400(b)(2) (2016).

The Veteran's service treatment records (STRs) dated between August 2007 and September 2009 show the following blood pressure readings: 141/90 (August 2007); 135/74 and 163/83 (November 2007); 135/81 (January 2008); 125/76, 135/77, and 131/80 (May 2008); 137/83 (September 2008); 123/78 and 122/73 (October 2008); 128/69 (December 2008); 163/83 and 122/82 (August 2009). 

During the period between the Veteran's third and fourth term of active service, VA treatment records show the following blood pressure readings: 137/84 and 128/82 (January 2010); 134/93 and 135/92 (February 2010); 134/83 (March 2010); 122/85 (September 2010).

The Veteran's service treatment records (STRs) during his last period of active service show the following blood pressure readings: 122/84 (December 2010); 115/80 (January 2011); 126/76 and 113/77 (March 2011); 112/64, 123/78, and 117/74 (April 2011).

In January 2012, the Veteran was provided a hypertension VA examination.  At examination, the Veteran reported that he was diagnosed with hypertension in November 2007 at Womack Army Medical Center at Fort Bragg in North Carolina.  The examiner noted the Veteran's continuous medication for his hypertension included Aspirin and Lisinopril.  The blood pressure readings taken during the examination were 132/90, 136/87, and 149/92.  The examiner did not find any other pertinent physical findings, complications, conditions, signs or symptoms related to the condition.  The examiner diagnosed hypertension and found that the Veteran's hypertension did not impact his ability to work.  

In an October 2012 VA treatment record, the Veteran reported that he experienced occasional headaches and dizziness when his blood pressure was high.  The record also noted that the Veteran's home record of blood pressure readings showed wide fluctuations between 130-206/99-130 but that mostly the diastolic blood pressure was in the 100s.

A February 2013 VA treatment record noted the Veteran at home record of blood pressure reading was 117 systolic and noted the Veteran was on Lisinopril/HCTZ and metoprolol.  

An October 2013 VA treatment record noted the Veteran's medication regimen was adjusted to improve blood pressure control.

A January 2014 VA treatment record noted the Veteran had angina and his blood pressure went sky high.

An April 2014 VA treatment record noted the Veteran's call that he had some pressure on his chest, he had a blood pressure reading of 134/97, and that his left arm felt a little tight.  

VA treatment records in June 2015 noted the Veteran complained of a three out of ten pain scale of chest pain that lasted a few minutes.  He reported that his blood pressure was 152/82.  The provider noted the Veteran's blood pressure had been normotensive-hypertensive on his home regimen of antihypertensives.  The record noted that the Veteran's highest systolic blood pressure was 151 overnight and that isosorbide mononitrate was increased to help with the hypertension and vasospasms.

Post-service VA treatment records noted the following blood pressure readings: 160/90 (March 2012); 140/99 (April 2012); 121/79, 118/74, 128/83, 115/69, 94/78, and 119/83 (June 2012); 120/82, 115/69, and 122/83 (July 2012); 151/90 and 160/90 (September 2012); 135/88 (October 2012); 132/90 (November 2012); 130/76 (December 2012); 185/97 (January 2013); 136/93 and 133/91 (February 2013); 133/93 (April 2013); 147/90 and 140/90 (October 2013); 137/87, 180/90, 133/94, 126/83, and 118/78 (January 2014); 135/84 (February 2014); 126/80 and 130/87 (March 2014); 134/97, 149/104, 140/106, 121/80, and 138/83 (April 2014); 128/79 (June 2014); 127/95 (October 2014); 103/65 (November 2014); 137/97 (December 2014); 120/86 (April 2015); 137/77, 126/74, 124/86, 152/82, 142/92, 125/86, 143/88, and 131/83 (June 2015); 141/84 and 124/73 (July 2015); 126/78 (November 2015); 127/84 (March 2016); 137/81 (April 2016); 149/96 (June 2016); 130/83 (July 2016); 140/60, 150/100, 160/110, 136/90, 138/95, and 142/90 (August 2016); 155/112 (September 2016).

Hypertension Analysis

As the Veteran presently has a 10 percent rating throughout the period on appeal, in order to warrant a higher 20 percent rating the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016). 

Based on a review of the evidence the Veteran does not meet the criteria for a higher rating for hypertension.  First, the objective medical evidence of record does not reveal blood pressure readings with diastolic pressure, or the bottom number, predominantly 110 or more.  Rather, the readings only reached that level twice during the entire period on appeal and as such the Board reiterates that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more to warrant an initial rating in excess of 10 percent under Diagnostic Code 7101.  Second, the objective medical evidence of record does not reveal blood pressure readings with systolic pressure, or the top number, predominantly 200 or more.  The systolic blood pressure readings never reached that level.  Accordingly, an increased evaluation is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).
 
The Board recognizes that the Veteran takes continuous and increased medication to control his hypertension, as noted in the October 2013 and June 2015 VA treatment records.  However, the effects of medication are contemplated under DC 7101.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, a schedular rating of 20 percent or greater cannot be granted.

The Board acknowledges the Veteran's complaints of chest pain, dizziness, and headaches, and elevated blood pressure readings and the Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating.  Accordingly, the Board concludes that an initial rating in excess of 10 percent is not warranted for the Veteran's hypertension disability.  38 C.F.R. § 4.3 (2016).

Hypertension Extraschedular Consideration

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's hypertension, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension, which are elevated systolic and diastolic pressures.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for chronic fatigue syndrome is denied.

An initial disability rating in excess of 10 percent for hypertension is denied.


REMAND

In light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that additional development is required before the claims regarding the issues of entitlement to initial increased ratings for osteoarthritis of the thoracolumbar spine, cervical spine, right knee, left knee, right hip, and left hip are considered.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The Board finds that none of the VA examination reports of record are adequate.  The most recent March 2013 VA examination reports contained only one set of range of motion findings per extremity, with no identification of whether it reflected active or passive motion.  None of the examination reports of record address weight-bearing or nonweight-bearing.  A remand for new VA examinations for these musculoskeletal conditions is warranted.

Regarding the issue of entitlement to initial increased rating for bilateral hearing loss, the Board notes that the most recent audiological VA examination is in March 2013.  However, in a subsequent VA treatment record in November 2014, the Veteran reported that his hearing may be worsening in his left ear.  The evaluator noted that there was significant change in hearing in the left ear compared to the September 2012 evaluation.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected bilateral hearing loss, a more contemporaneous audiological VA examination is warranted to assess the current extent and severity of this disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the issue of entitlement to initial increased rating for GERD, as noted above, there appears to be complaints of worsening symptoms of the condition.  Specifically, as mentioned previously, in the October 2016 sleep apnea DBQ, the examiner noted the Veteran's reports during examination that he frequently cannot use his CPAP due to fits of coughing and shortness of breath from reflux and that even on nights the Veteran is able to wear the mask, he often wakes from sleep due to choking and gasping for air from reflux.  The Veteran had reported both are recurring problems he faces at night and symptoms will often occur in tandem.  The examiner found that the Veteran had significant sleep deficits due to his GERD and HCM.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected GERD and considering there has yet to be a VA examination conducted for the condition, a VA examination is warranted to assess the current extent and severity of this disability.  Id.

Regarding the issue of entitlement to service connection for the Veteran's enlarged tonsils condition, the Board notes the Veteran's condition was noted during his last period of active service.  Specifically, a review of the STRs shows that in April 2011, the Veteran's tonsils were enlarged asymmetrically and that the Veteran was counseled as to his asymmetric tonsils that may represent lymphoma.  The Veteran had reported experiencing swollen tonsils for a week and stated that it felt like a sore throat.  An October 2015 VA treatment record noted the Veteran's tonsillar hypertrophy and recurrent tonsillitis.  The Veteran also reported five to six episodes of sore throat requiring antibiotics per year over the past 10 years and was interested in having his tonsils removed.  VA must provide an examination when there is competent evidence of disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon, 20 Vet. App. at  83.  Considering the enlarged tonsils condition was noted during active service and the Veteran has contended symptoms related to the condition since service, the low threshold has been met and thus, an examination is warranted to determine the nature and etiology of the enlarged tonsils condition.  

Regarding the issue of entitlement to service connection for the Veteran's head condition, the Veteran has contended that he suffered from occasional headaches most of time due to a PLF parachute landing fall during service and that since 2006, his headaches have become more intense.  The Board notes the Veteran's condition was noted during the Veteran's third period of active service.  Specifically, a review of the STRs shows that in November 2006, the Veteran reported on and off severe sharp headaches that came and went.  The Veteran reported the headaches started two weeks ago and was occurring every day.  In December 2006, the STRs also noted the Veteran's reports of headache.  In June 2007, the STRs noted the Veteran's reports of issues related to his head.  It appears that the latter reports of headaches in December 2006 and June 2007 may be related to his cervical spine disability.  Post-service treatment records have noted the Veteran's continued headaches and in a March 2013 general medical VA examination, the examiner noted the Veteran's neurological condition of headaches.  Considering the head condition, to include headaches, was noted during active service, there's a current diagnosis of headaches, and the Veteran has contended symptoms related to the condition since service, the Board finds that an examination is warranted as the low threshold for obtaining such an examination has been surpassed in this case.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  The Board acknowledges that a traumatic brain injury (TBI) VA examination was conducted in March 2012 in relation to the Veteran's claimed head condition; however, an examination is needed to address the Veteran's claimed headaches associated with the head condition.  

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for initial increased ratings for disabilities of the thoracolumbar spine, cervical spine, right knee, left knee, right hip, left hip, bilateral hearing loss, and GERD as well as service connection claims for enlarged tonsils and head condition because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations by appropriate examiners to determine the current severity of the service-connected thoracolumbar spine disability, cervical spine disability, right knee disability, left knee disability, right hip disability, left hip disability, bilateral hearing loss disability, and GERD disability.  The electronic claims file should be made available to and be reviewed by the examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

Regarding the musculoskeletal-related disabilities, the examiners must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for VA examinations by appropriate examiners to address the nature and etiology of the Veteran's enlarged tonsils condition and head condition.  The electronic claims file should be made available to and be reviewed by the examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's enlarged tonsils condition is related to the Veteran's active military service. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's head disorder, to include his headaches, is related to the Veteran's active military service, or was caused or chronically worsened by any service-connected disability.

3.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


